Detailed Action

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 11 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Objections

Claim(s) 3 is/are objected to because of the following informalities:

In regards to claim 3, the claim recites in line 1 “is provided as the second facility”. The word “as” is grammatically incorrect and must be replaced for the word “at”. For this reason, the claim is objected. Appropriate correction is required.

Double Patenting Rejections

Claim(s) 1, 4-6, 10-14 and 18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3 and 7 of U.S. Patent No. 10,704,924 as shown in the office action mailed on August 13, 2021.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

A first translation protocol configured to convert the first message in claim 11. The phrase “translation protocol” is used as a generic placeholder to describe a device (means for) performing a function without describing what the structure of the device is.
A second translation protocol configured to convert the first message in claim 11. The phrase “translation protocol” is used as a generic placeholder to describe a device (means for) performing a function without describing what the structure of the device is.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 3 and 11-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 2, the claim recites in line 1 “wherein the first translation device”. The word “the” in front of the limitation(s) “first translation device” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not 

In regards to claim 3, the claim recites in line 1 “wherein the second translation device”. The word “the” in front of the limitation(s) “second translation device” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. 

In regards to claim 11, the limitations of a first translation protocol and a second translation protocol recited in line 10 and line 17 respectively have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The translation protocol is described in the specification as a device, but it does not describe what the structure of the device is. It is unclear what structure is used for performing the claimed functions of the first and second translation protocols. For this reason, the claim is indefinite.

In regards to claims 12-18, the claims are indefinite due to their dependency on indefinite claim 11.  




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6, 8-9, 11, 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobotka et al. (US-9,000,945) in view of Lawrence et al. (US-6,393,341) and Jung et al. (US-7,809,854). 

In regards to claim 11, Sobotka teaches a system for communicating between a plurality of facilities in a utility distribution network, each of the plurality of facilities including a smart meter [fig. 1]. Furthermore, Sobotka teaches that the system comprises a first facility of the plurality of facilities, and that the first facility includes a first smart meter [fig. 1 element 116]. Sobotka also teaches that the first smart meter is configured to transmit data to central station without communicating with other meters when quality of a first communication channel is good [fig. 1 elements 118 (central station) and 116 (meter), col. 9 L. 28-30]. This teaching means that the first start meter is configured to generate a first message and to transmit the first message to a central controller of the utility distribution network when the quality of the first communication is good (in a first mode). Also, Sobotka teaches that when the quality of the first communication channel is bad, the meter transmits data via a nearby meter [col. 9 L. 
Sobotka fails to teach that the first smart meter generates the first message in a first native language. Sobotka also fails to teach that the first facility comprises a first translation protocol and the second facility comprise a second translation protocol.
On the other hand, Lawrence teaches that smart meters each can have a different communication protocol that is not compatible with a protocol used by a receiver receiving a message from the smart meter, and that each smart meter comprises an interface (translation protocol) that translates messages from/to the smart meter’s protocol to/from a neutral language in order a receiver can receive messages from a smart meter that does not use the same native protocol [col. 3 L. 31-42, col. 4 L. 10-15, L. 43-45 and L. 54-59]. These teachings mean that the first smart meter is configured to generate the first message in a first native language of the first smart meter in a first mode and that the first facility comprises a first translation protocol configured to convert the first message from the first native language to a neutral language.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Lawrence’s teachings of having an interface in each meter that is able to translate messages from/to native language from/to a 
The combination of Sobotka and Lawrence teaches that the first smart meter can transmit the first message to the second smart meter of a second facility in a second mode [see Sobotka col. 9 L. 29-35]. The combination also teaches that the smart meters each have an interface that translates to/from a native language from/to a neutral language to transmit/receive messages from/to another device in a network  [see Lawrence col. 3 L. 31-42, col. 4 L. 10-15, L. 43-45 and L. 54-59]. These teachings mean that when the first smart meter transmits the first message to the second smart meter, the first smart meter generates the first message in the first native language of the first smart meter and transmits the first message to the second facility in a second mode. These teachings also means that the second facility comprises a second translation protocol that converts the first message from the neutral language to a second native language of the second smart meter when the first smart meter transmits the first message to the second smart meter.    
The combination of Sobotka and Lawrence teaches that the second smart meter can receive the first message from the first smart meter [see Sobotka col. 9 L. 29-35]. However, the combination does not teach that the second smart meter can also receive the first message from the central controller.
On the other hand, Jung teaches that two nodes in a network can exchange messages by transmitting the messages to a central controller [col. 8 L. 28-33]. This teaching means that the second node (second smart meter) is configured to receive the first message from the central controller.

The combination of Sobotka, Lawrence and Jung teaches that the second smart meter can receive the first message from the first smart meter [see Sobotka col. 9 L. 29-35] or from the central controller [see Jung col. 8 L. 28-33]. The combination does not explicitly teach that the first message is received from at least one of the group consisting of the first smart meter and the central controller. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system so the second mart meter only receives messages from the first smart meter or from the central controller because it will permit the second smart meter to prevent communication with other external devices that may want to access the data without authorization.    

In regards to claim 1, the combination of Sobotka, Lawrence and Jung, as shown in claim 11 above, teaches a system performing the claimed functions. Therefore, the combination also teaches the claimed method.

In regards to claim 2, the combination of Sobotka, Lawrence and Jung, as applied in claim 1 above, further teaches that the first translation protocol is provided at the first meter (at the first facility) [see Lawrence col. 4 L. 11-14].  
In regards to claim 3, the combination of Sobotka, Lawrence and Jung, as applied in claim 1 above, further teaches that second translation protocol is provided at the second meter (the second facility) [see Lawrence col. 4 L. 11-14].

In regards to claim 6, the combination of Sobotka, Lawrence and Jung, as applied in claim 1 above, further teaches that the native languages used by the meters can any known protocol such as ANSI, ABB and IEC [see Lawrence col. 13 L. 21-30].
Even though the combination does not explicitly recite that the first and second native languages are selected from a group of languages consisting of ANSI C12, IEC-61850, DNP, SEP, DLMS/COSEM, a separate standard application-layer language, and a proprietary application-layer language, it is clear from the combination’s teachings that the meters can employ any known native language. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have used meters that employ the claimed native languages because it will permit the system to communicate with meters that use well-known standard protocols as native languages.
  
In regards to claim 8, the combination of Sobotka, Lawrence and Jung, as applied in claim 1 above, further teaches that messages at the meters are translated to/from their native language using a description of the meters that includes rules unique for each meter [see Lawrence col. 4 L. 25-35]. This teachings means that the first message is converted from the first native language to the neutral language using a first mapping between the first native language and the neutral language; and that the first message is converted from the neutral language to the second native language 

In regards to claim 9, the combination of Sobotka, Lawrence and Jung, as applied in claim 1 above, further teaches that messages at the meters are translated to/from their native language using a description of the meters that includes rules unique for each meter [see Lawrence col. 4 L. 25-35]. This teachings means that the first mapping matches specific parameters of the neutral language to specific parameters of the first native language and that the second mapping matches specific parameters of the neutral language to specific parameters of the second native language.  

In regards to claim 14, the combination of Sobotka, Lawrence and Jung, as shown in the rejection of claim 6 above, teaches the claimed limitations.

In regards to claim 16, the combination of Sobotka, Lawrence and Jung, as shown in the rejection of claim 8 above, teaches the claimed limitations.

In regards to claim 17, the combination of Sobotka, Lawrence and Jung, as shown in the rejection of claim 9 above, teaches the claimed limitations.

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobotka et al. (US-9,000,945) in view of Lawrence et al. (US-6,393,341) and Jung  as applied to claim(s) 1 and 11 above, and further in view of Zappetelle et al. (US-2012/0057592).

In regards to claim 4, the combination of Sobotka, Lawrence and Jung, as applied in claim 1 above, does not teach that the central controller is located at a substation of the utility distribution network.
On the other hand, Zappetelle teaches that the central controller can be located at a substation of the utility distribution network [fig. 1 element 104, par. 0018 L. 2-5, par. 0023 L. 1-7, par. 0033 L. 1-9].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Zappetelle’s teachings of placing the central controller at a substation in the method taught by the combination because it will permit to create a smaller and more manageable network with the meters that obtain the utility from the substation.

In regards to claim 12, the combination of Sobotka, Lawrence, Jung and Zappetelle, as shown in the rejection of claim 4 above, teaches the claimed limitations.

Claim(s) 5, 10, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobotka et al. (US-9,000,945) in view of Lawrence et al. (US-6,393,341) and Jung et al. (US-7,809,854) as applied to claim(s) 1 and 11 above, and further in view of IEC (Application Integration at Electric Utilities-System Interfaces for Distribution Management-Part9: Interfaces for Meter Reading and Control).
In regards to claim 5, the combination of Sobotka, Lawrence and Jung, as applied in claim 1 above, does not teach that the neutral language is the IEC 61968-9:2013 schema standard.  
On the other hand, IEC teaches that IEC 61968-9:2013 is an open communications interconnection (OSI) protocol that can be used to communicate data from/to utility meters [pg. 14 section 1 L. 1-12, pg. 15 fig. 1].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use IEC’s teachings of using the claimed protocol in the method taught by the combination because IEC 61968-9:2013 provides an open protocol that supports many of the utility business functions related to meter reading and control.

In regards to claim 10, the combination of Sobotka, Lawrence and Jung, as applied in claim 1 above, does not teach that the neutral language is employed at an application layer of a protocol stack of an open communications interconnection protocol for the utility distribution network.  
On the other hand, IEC teaches that IEC 61968-9:2013 is an open communications interconnection (OSI) protocol that can be used to communicate data from/to utility meters [pg. 14 section 1 L. 1-12, pg. 15 fig. 1]. This teaching means that the language is employed at an application layer of a protocol stack of an open communications interconnection protocol for the utility distribution network.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use IEC’s teachings of using the claimed protocol 

In regards to claim 13, the combination of Sobotka, Lawrence, Jung and IEC, as shown in the rejection of claim 5 above, teaches the claimed limitations.

In regards to claim 18, the combination of Sobotka, Lawrence, Jung and IEC, as shown in the rejection of claim 10 above, teaches the claimed limitations.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. (US-6,393,341) and Jung et al. (US-7,809,854) as applied to claim(s) 1 and 11 above, and further in view of Price et al. (US-2016/0126734).

In regards to claim 7, the combination of Sobotka, Lawrence and Jung, as applied in claim 1 above, does not teach that the plurality of facilities constitute a micro-grid of the utility distribution network.  
On the other hand, Price teaches that the facilities can form a micro-grid of the utility distribution network [fig. 1 element 30 and 60, fig. 2, par. 0068 L. 5-10].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Price’s teachings of using the facilities to form micro-grids by the combination because micro-grids permit reliable distribution of energy to the facilities.

In regards to claim 15, the combination of Sobotka, Lawrence, Jung and Price, as shown in the rejection of claim 7 above, teaches the claimed limitations.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685